NUMBER 13-22-00288-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


BUNNETT & CO., INC., ENERGY FEEDS
INTERNATIONAL, LLC, AND
WILLIAM E. BUNNETT,                                                     Appellants,

                                               v.

NATURAL SODA LLC AND
ENIRGI GROUP CORPORATION                                                  Appellees.


                      On appeal from the 200th District Court
                            of Travis County, Texas.


                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellants Bunnett & Co., Inc., Energy Feeds International, and William E. Bunnett

perfected an appeal in appellate cause number 13-22-00288-CV from a judgment entered

by the 200th District Court of Travis County, Texas, in trial court cause number D-1-GN-
15-005653 on June 22, 2017. 1 On September 6, 2022, appellants and appellees, Natural

Soda LLC and Enirgi Group Corporation, filed a joint motion to dismiss the appeal in this

Court. The motion states that the parties have reached a settlement agreement and that

the parties desire that we: (1) reverse the trial court’s June 22, 2017 judgment; (2)

“[r]ender judgment dismissing all claims by all parties with prejudice to the refiling of

same”; and (3) “order that each party bear their own costs of the appeal.”

        The Court, having considered the documents on file and the joint motion to dismiss

the appeal, is of the opinion that the motion should be granted. See TEX. R. APP. P.

42.1(a). The joint motion is granted, and we reverse the trial court’s June 22, 2017

judgment and render a judgment dismissing all claims by all parties with prejudice to the

refiling of same. In accordance with the agreement of the parties, costs are taxed against

the party incurring same. See TEX. R. APP. P. 42.1(d). The supersedeas bond filed by

Sure Tec Insurance is released and all obligations thereon are discharged.



                                                                                   JAIME TIJERINA
                                                                                   Justice



Delivered and filed on the
15th day of September, 2022.




        1 This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.


                                                         2